Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kathy Roberts, Appellant                              Appeal from the 62nd District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 88512).
No. 06-21-00076-CV          v.                        Opinion delivered by Justice Stevens, Chief
                                                      Justice Morriss and Justice Carter*
Michael Staples, Appellee                             participating.   *Justice Carter, Retired,
                                                      Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Kathy Roberts, pay all costs incurred by reason of
this appeal.

                                                      RENDERED MARCH 18, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk